UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8284


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

KENNETH W. KEMP, a/k/a Al, a/k/a L, a/k/a El,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.      Henry Coke Morgan, Jr.,
Senior District Judge. (2:93-cr-00117-jcc-2)


Submitted:    April 23, 2009                  Decided:   May 1, 2009


Before MICHAEL, GREGORY, and DUNCAN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Kenneth W. Kemp,      Appellant Pro Se.    Laura Marie Everhart,
Assistant United      States   Attorney, Norfolk, Virginia,  for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

             Kenneth W. Kemp appeals the district court’s orders

denying his motions for reconsideration of the denial of his

motion for reduction of sentence under 18 U.S.C. § 3582(c)(2)

(2006).      We have reviewed the record and find no reversible

error.    Accordingly, we affirm for the reasons stated by the

district court.     See United States v. Kemp, No. 2:93-cr-00117-

jcc-2 (E.D. Va. filed Aug. 27, 2008 & entered Aug. 28, 2008;

filed Sept. 24, 2008 & entered Sept. 25, 2008).                 We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials   before   the    court   and

argument would not aid the decisional process.

                                                                   AFFIRMED




                                     2